DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of Nam (US 2018/0059485) neither shows or suggests a display apparatus comprising, in addition to other limitations of the claim, a first insulating layer arranged on a lower surface of an upper substrate in a direction to a lower substrate, the first insulating layer defining a (1-1)st opening corresponding to a first light-emitting device, a (1-2)nd opening corresponding to a second light-emitting device, and a (1-1)st groove connecting the (1-1)st opening to the (1-2)nd opening; a first color quantum dot layer arranged in the (1-1)st opening; and a second color quantum dot layer arranged in the (1-2)nd opening.
Due to their dependencies upon independent claim 1, claims 2-9 are also allowable.
Regarding independent claim 10, the closest prior art of Nam (US 2018/0059485) neither shows or suggests a display apparatus comprising, in addition to other limitations of the claim, a first insulating layer arranged on a lower surface of an upper substrate in a direction to a lower substrate, the first insulating layer defining a (1-1)st opening corresponding to a first light-emitting device, a (1-2)nd opening corresponding to a second light-emitting device, and a (1-1)st through-hole connecting st opening to the (1-2)nd opening; a first color quantum dot layer arranged in the (1-1)st opening; and a second color quantum dot layer arranged in the (1-2)nd opening.
Due to their dependencies upon independent claim 10, claims 11-13 are also allowable.
Regarding independent claim 14, the closest prior art of Nam (US 2018/0059485) neither shows or suggests a display apparatus comprising, in addition to other limitations of the claim, a first insulating layer arranged on a lower surface of an upper substrate in a direction to a lower substrate, the first insulating layer defining a (1-1)st opening corresponding to a first light-emitting device, a (1-2)nd opening corresponding to a second light-emitting device; a second insulating layer arranged on the first insulating layer, the second insulating layer defining a (2-1)st opening corresponding to the (1-1)st opening, a (2-2)nd opening corresponding to the (1-2)nd opening, and a (2-1)st groove or a (2-1)st through-hole connecting the (2-1)st opening to the (2-2)nd opening; a first color quantum dot layer arranged in the (1-1)st opening; and a second color quantum dot layer arranged in the (1-2)nd opening.
Due to their dependencies upon independent claim 14, claims 15-21 are also allowable.
The subject insulating layer structures described earlier are provided for improving image spot defects in the display apparatus.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US 2015/0364523) teaches a display device with light emitting layer including a quantum dot.  Choi (US 2010/0194268) teaches an organic light emitting display with white color pixel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        18 December 2021